Citation Nr: 0106114	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-20 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for conversion reaction, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1939 to August 
1940 and from April 1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service connected conversion reaction is 
not productive of an occasional decrease in work efficiency 
and intermittent periods of an inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for conversion reaction have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9424 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his conversion disorder does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as 30 percent disabling because he suffers from 
severe depression, paranoia, acoustic hallucinations, and 
compulsions.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained, all available VA and private medical 
records have been obtained, and the veteran has been afforded 
adequate VA examinations.  As such, the Board finds that this 
case is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be 

considered in the context of the entire recorded history when 
determining the level of current impairment.  See 38 C.F.R. 
§ 4.1.  Nevertheless, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, an August 1950 rating decision granted the 
veteran service connection for conversion reaction and 
assigned a 10 percent disability evaluation.  The 10 percent 
disability evaluation is currently in effect.  Because the 
veteran's disability has been evaluated at the 10 percent 
rate since 1950, it is protected from reduction.  See 38 
C.F.R. § 3.951(b) (2000) (a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years will not be reduced absent a showing 
that such rating was based upon fraud).

The Board notes that the veteran was granted service 
connection for conversion disorder in August 1950, which was 
continued in rating decisions dated February 1956, January 
1977, October 1985, and again in February 1999.  In November 
1996, the regulations pertaining to the evaluation of mental 
disorders were amended effective November 7, 1996.  See 61 
F.R. 52695 (October 8, 1996).  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before . . . the appeal process has been concluded, the 
version most favorable to the appellant should and . . . will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  As reflected by the February 1999 
rating decision and other subsequent actions, the RO 
considered the veteran's claim under both the former and 
current version of the regulations pertaining to mental 
disorders, and it was determined that an evaluation in excess 
of 10 percent was not warranted under either version of the 
rating criteria.  At the time of the VA examination in 
September 1985 it was noted that the veteran did not meet the 
criteria for a diagnosis of conversion reaction according to 
the DSM III classification.  It was felt that the closest 
diagnosis category where his condition could be classified 
was that of a somatoform disorder.  The effect of the 
disorder on his social industrial adjustment was considered 
to be minimal.  The veteran made a 


good adjustment to civilian life and had worked some 27 years 
driving a trailer truck.  In the September 1985 rating, the 
RO noted that the 10 percent evaluation was protected.  As 
the veteran's current claim for an increase was not filed 
until February 1998, after the rating criteria was amended, 
the Board considers the veteran's claim for an increased 
rating solely under the amended criteria.  As explained 
below, the Board finds that the evidence does not support the 
veteran's claim for an increased disability evaluation.

The current criteria for rating mental disorders are found at 
38 C.F.R. § 4.130, Diagnostic Code 9424, which rates a 
conversion disorder.  A 10 percent rating is assigned if the 
evidence reflects occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or; symptoms controlled by continuous 
medication.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

Reviewing the pertinent evidence since the last evaluation of 
the veteran's disability reveals that the veteran was 
afforded a VA examination in January 1999 in connection with 
his current claim for an increased rating.  At that time, the 
veteran complained of depression, psychosis, obsessions, and 
compulsions.  The veteran reported severe daily depression 
for the past eight years, paranoia and audio hallucinations 
for more than eight years, and obsessions for several years, 
as well as moderately severe daily compulsions for over one 
year.  The veteran also reported sleep impairment problems.  
The veteran did not report having any psychotherapy, and the 
only treatment he reported was that he had taken a "grand 
total of 'one valium.' "  The examiner noted that there was 
no documented psychiatric treatment 


that the veteran could provide and he did not give a clear 
cut history of medication treatment or psychotherapy for a 
psychiatric disorder.  In describing his employment history 
the veteran reported that he had retired in 1996 or 1997 due 
to heart failure.  The examination was negative for delusions 
or hallucinations, as well as for suicidal or homicidal 
thoughts.  There was no evidence of short- or long-term 
memory loss, panic attacks, or obsessive behavior.  The 
examiner noted that the veteran was coherent and lives 
independently.  The veteran's Axis I diagnoses were 
psychoneurosis and conversion reaction, psychotic disorder, 
not otherwise specified; depressive disorder, not otherwise 
specified; and obsessive-compulsive personality disorder, not 
otherwise specified.  The veteran's GAF score for the impact 
of his service-connected disorders was considered to be 70, 
although the examiner noted that it was difficult to 
determine the actual symptomatology experienced by the 
veteran.  According to the report, the veteran essentially 
said yes to the variety of psychiatric symptomatology that 
the VA examiner inquired about.  The examiner also noted that 
the veteran did not exhibit any signs or symptoms of 
conversion reaction at the time of the examination, but 
nonetheless determined that the veteran suffered from a 
psychiatric disability and that the veteran is neurotic.  

Other than the foregoing, there is no other recent medical 
evidence of record that addresses symptomatology regarding 
the veteran's service connected conversion reaction.

Considering the veteran's service connected conversion 
disorder under the criteria for evaluating mental disorders, 
see 38 C.F.R. § 4.132, Diagnostic Code 9424 (2000), the Board 
finds that the evidence is consistent with the currently 
assigned 10 percent rating, and that an increased disability 
evaluation is not warranted.  In that regard, the veteran 
complains of depression, paranoia, hallucinations, and 
compulsions.  However, the objective clinical evidence of 
record does not show that the veteran has occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 


conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  There is no 
evidence that the veteran suffered from delusions, 
hallucinations, suicidal or homicidal thoughts, panic 
attacks, or memory loss.  Moreover, the veteran is coherent 
and lives independently.  The veteran was oriented as to 
person, place, and time at the VA examination.  Additionally, 
the veteran's complaints of depression, obsessions, 
compulsions, and psychosis were vague and without specific 
symptomatology, although the examiner noted that the veteran 
suffers from some, but not all, of the criteria for a 
depressive disorder.   The evidence also shows that the 
veteran was gainfully employed for several years while 
experiencing "daily psychotic symptoms", and that the 
veteran retired due to heart failure and his service-
connected psychiatric disorder.  Furthermore, the veteran's 
GAF score, as a result of the impact of his service-connected 
psychiatric disorder was reported to be 70.  This is 
indicative of mild symptoms such as depressed mood and mild 
insomnia or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent disability evaluation.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating.  In reaching 
this conclusion, the Board acknowledges that, under the prior 
and revised provisions of 38 U.S.C.A. § 5107(b), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An evaluation in excess of 10 percent for conversion reaction 
is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

